Citation Nr: 0739557	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-40 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial evaluation for left knee 
degenerative joint disease, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  In September 
2006, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDING OF FACT

Range of motion in the left knee is 0 to130 degrees, with no 
decrease in range of motion with repetitive motion and no 
subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for left knee degenerative joint disease associated 
with a shrapnel wound to the medial aspect of the leg have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION


VETERANS CLAIMS ASSISTANCE ACT (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2006 and September 2006 that 
fully addressed all four notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent not before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
also, the AOJ readjudicated the case in a January 2007 
supplemental statement of the case after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

In addition, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has afforded the appellant VA 
examinations.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2007).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2007).

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

Service-connected limitation of motion and instability of the 
knee may be rated separately under Diagnostic Codes 5010 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
states that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Flexion and extension 
may be separately rated. VAOPGCPREC 9-2004.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  The Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for left knee degenerative joint disease.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In May 2004, the AOJ assigned a 10 percent 
evaluation for the entire appeal period.  Accordingly, the 
issue is whether a rating in excess of 10 percent for left 
knee degenerative joint disease is warranted at any time 
during the appeal period.  We conclude that the disability 
has not significantly changed and that a uniform rating is 
warranted.

The appellant's left knee disability is rated as 10 percent 
disabling under Diagnostic Codes 5260-5010.  After a careful 
review of the evidence, the Board finds that a rating in 
excess of 10 percent for left knee degenerative joint disease 
is not warranted.

First, the evidence establishes that the left knee is not 
ankylosed.  While range of 
motion was limited from 0 to 130 degrees on VA examination in 
December 2006 (with 0 to 140 degrees as anatomically normal), 
clearly he has a substantial level of motion in the left 
knee.  During a January 2004 VA examination left knee range 
of motion was from 0 to 140 degrees without decrease due to 
pain, weakness, fatigability or incoordination.  Thus, a 
higher rating is not warranted under Diagnostic Code 5256.  
In addition, a higher rating is not warranted under 
Diagnostic Code 5258, as there is no evidence of cartilage 
dislocation with frequent locking, pain, and effusion.  No 
effusion was specifically noted on VA examination in December 
2006.  The impression on x-ray examination of the left knee 
in January 2004 was minimal left patellofemoral degenerative 
joint disease. X-ray examination of the left knee in March 
2004 showed early left knee degenerative joint disease.  The 
impression on x-ray examination of the left knee in November 
2006 was mild bilateral medial compartment degenerative joint 
disease, unchanged, otherwise normal knee.  

The Board notes that a separate evaluation is not warranted 
under Diagnostic Code 5257.  In that regard, the Board notes 
that while mild pseudovalgus laxity was noted on VA 
examination in December 2006, the examiner specifically 
determined that the knees were stable to varus and valgus 
stress.  

Lastly, the Board finds that a higher rating is not warranted 
under Diagnostic Codes 5260 and 5261 (limitation of 
flexion/extension).  As noted, range of motion of the left 
knee was 0 to 130 degrees on VA examination in December 2006.  
In addition, the December 2006 VA examiner specifically 
reported no additional decrease in range of motion with 
repetitive motion.  Thus, he does not have the functional 
equivalent of flexion limited to 30 degrees or extension 
limited to 15 degrees.  The Board finds that the 10 percent 
evaluation assigned reflects the degree of impairment due to 
the degenerative joint disease of the left knee.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

An initial evaluation in excess of 10 percent for left knee 
degenerative joint disease is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


